DISMISS and Opinion Filed September 21, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00139-CR

                          EX PARTE PABLO CHAVEZ

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. WX21-90111

                        MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Garcia
                             Opinion by Justice Myers
      On September 20, 2021, appellant filed a motion for voluntary dismissal of

the appeal. The motion is signed by appellant and by counsel. See TEX. R. APP. P.

42.2(a). We GRANT the motion and DISMISS the appeal. See id. 43.2(f).




                                         /Lana Myers//
                                         LANA MYERS
210139f.u05                              JUSTICE
Do Not Publish
TEX. R. APP. P. 47.2(b)
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

EX PARTE PABLO CHAVEZ                       On Appeal from the 292nd Judicial
                                            District Court, Dallas County, Texas
No. 05-21-00139-CR                          Trial Court Cause No. WX21-90111.
                                            Opinion delivered by Justice Myers.
                                            Justices Partida-Kipness and Garcia
                                            participating.

      Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 21st day of September, 2021.




                                      –2–